Citation Nr: 0305755	
Decision Date: 03/26/03    Archive Date: 04/03/03

DOCKET NO.  98-12 503A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a respiratory disorder, 
variously claimed as bronchitis or emphysema.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel

INTRODUCTION


The appellant had active service from May 1950 to January 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   March 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied service connection.  
He had an RO hearing and a hearing before the undersigned.


FINDINGS OF FACT

1.  The appellant has mild asthma by history, moderate 
diffuse emphysema in both lungs, and chronic bronchitis 
changes in hila.

2.  In December 1964, the appellant received inpatient 
treatment for apparent pleurisy with effusion, etiology 
undetermined, suspect pulmonary embolism.

3.  Available service medical records reflect no sequela.

4.  The appellant did not seek further treatment for a 
respiratory disorder until several years after his military 
service.

5.  The competent credible evidence of record does not show 
appellant's respiratory disorder to have started or have been 
made worse by military service.


CONCLUSION OF LAW

The appellant's respiratory disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change in the law is 
potentially applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

However, a recent decision rendered by the United States 
Court of Appeals for the Federal Circuit held that Section 3 
of the VCAA of 2000, dealing with notice and duty to assist 
requirements, does not apply retroactively to any claim filed 
prior to the date of enactment of that Act and not final as 
of that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  Thus, since appellant's claim at issue obviously was 
not final on November 9, 2000, it appears that Section 3 of 
the VCAA, dealing with notice and duty to assist 
requirements, may not be applicable here.

Assuming, arguendo, however, that Section 3 of the VCAA is 
applicable in the instant appeal, after reviewing the record, 
the Board is satisfied that the statutory requirements have 
been met.  In a November 2001 letter, the RO informed the 
veteran of the provisions of the VCAA and VA's obligation 
thereunder.  The letter informed the appellant of the 
evidence necessary to substantiate his claim and how VA would 
assist him with developing his claim.  The letter informed 
the appellant of additional attempts the RO made to obtain 
SMR and the results of the effort.  The letter also 
instructed the appellant of the information needed from him 
and for him to execute and return consent release forms to 
authorize VA to obtain any records the appellant may request.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

With regards to the duty to assist, the RO obtained private 
treatment records, made numerous attempts to obtain all of 
the appellant's service medical records (SMRs), and scheduled 
appellant for VA medical examinations.  Records of all these 
developmental actions have been associated with the case 
file.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that all relevant 
facts have been properly developed, and that VA has complied 
with the duty to assist requirements of the VCAA and the 
implementing regulations.  38 C.F.R. §§ 3.159, 3.326(a) 
(2002).  Accordingly, the Board may decide the case on the 
merits.

Historically, the appellant applied for service connection of 
a respiratory disorder in August 1996.  A September 1996 VA 
medical examination report reflects an x-ray report of 
moderate diffuse emphysema in both lungs; chronic bronchitis 
changes in hila; and, severe obstructive airway disease.

At an August 1998 RO Hearing Transcript (H), the appellant 
stated he was hospitalized for bronchitis and emphysema at 
Valley Forge Army Hospital from October 1964 to December 
1964.  H. pp. 3-4.  The December 1964 clinical summary 
reflects a final diagnosis of pleurisy with effusion, 
etiology undetermined, suspect pulmonary embolism.  The 
appellant was discharged to duty without any restrictions.  A 
March 1966 report of physical examination for reenlistment 
reflects that appellant was evaluated as normal in all 
categories, to include his lungs and chest.

The appellant stated that he continued to have shortness of 
breath after his 1964 hospitalization.  He stated that he 
used inhalers while in Vietnam.  Travel Board Hearing 
Transcript (T), p. 8.  He first post-service concern about it 
was in March 1977, while employed in Alaska on the pipeline, 
when he experienced shortness of breath after walking uphill.  
H. pp. 6-7.  However, he stated that it was 1988 or 1989 when 
he first sought post-service treatment for shortness of 
breath and he received inhalers.  H. p. 8.

A September 2002 VA medical examination report, which 
included a review of the case file, to include appellant's 
medical history, reveals an assessment that, a direct 
association of the appellant's current symptoms with his 1964 
episode of pleurisy cannot be established.

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  When making a 
determination of service connection, VA must administer its 
regulations under a broad and liberal interpretation 
consistent with the facts in each case.  38 C.F.R. § 3.303(a) 
(2002).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1112(a)(1) (West 2002); 
38 C.F.R. § 3.303(d) (2002).
 
Per the September 2002 VA medical examination, there is no 
medical linkage between the appellant's current 
symptomatology and his military service.  The Board notes the 
unfortunate prospect that not all of the appellant's SMRs are 
available, as emphasized by his representative.  H. p. 1; T. 
p. 1.  However, the case file reflects numerous efforts by 
the RO to obtain all existing relevant records, but to no 
avail.  Nonetheless, as reflected above, the file does 
contain the March 1966 report of appellant's physical 
examination prior to a reenlistment, and it reflects a 
clinical evaluation of normal in all categories.  Further, in 
appellant's report of medical history for the same 
examination, the only abnormality he listed was frequent 
belching.  Finally, a January 1975 statement of medical 
condition, executed by appellant the month of his retirement, 
reflects appellant's assessment that there was no change in 
his medical condition.

When these factors are assessed in light of appellant's 
testimony that he did not seek any post-service treatment 
until some 13 years after his military service, the 
preponderance of the evidence is against a finding of service 
connection.  The evidence is not in equipoise so as to apply 
the benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2002).


ORDER

Service connection for a respiratory disorder, variously 
claimed as bronchitis and emphysema, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

